Third District Court of Appeal
                               State of Florida

                        Opinion filed August 11, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1438
                        Lower Tribunal No. 19-3297
                           ________________


                            Guillermo Pozo,
                                  Appellant,

                                     vs.

                 Sunset Real Estate Partners, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Peter R.
Lopez, Judge.

     Arnaldo Velez, P.A., and Arnaldo Velez, for appellant.

     Podhurst Orseck, P.A., and Robert C. Josefsberg, for appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Fla. R. Civ. P. 1.100(a) (“If an answer or third-party

answer contains an affirmative defense and the opposing party seeks to

avoid it, the opposing party must file a reply containing the avoidance.”

(emphasis added)); § 95.11(3)(p), Fla. Stat. (2020) (providing that the

statute of limitations is four years for “[a]ny action not specifically provided

for” in the statute); Manatee Cty. v. Mandarin Dev., Inc., 301 So. 3d 372,

375–76 (Fla. 2d DCA 2020) (“Declaratory judgment actions are subject to a

four-year statute of limitations.” (citing § 95.11(3)(p), Fla. Stat. (2015))).




                                        2